MEMORANDUM **
Appellant Paul Blazevich seeks review of the district court’s October 16, 2007 order-denying his motion for production of evidence for in camera review.
Because the questions raised in this appeal are so insubstantial as not to require further argument, we affirm the district court’s order. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
In the course of his criminal proceedings and requests for post conviction relief, appellant has repeatedly requested the district court to order the government to produce a filmstrip for in camera review. Appellant is convinced that the filmstrip contains exculpatory evidence. Based on affidavits from government agents that the filmstrip in question does not contain exculpatory evidence, the district court has repeatedly denied appellant’s request. On appeal, we have considered and rejected appellant’s claim at least twice. See United States v. Blazevich, 221 Fed.Appx. 597 (9th Cir.2007); United States v. Blazevich, 38 Fed.Appx. 359, 361 (9th Cir.2002).
In its October 16, 2007 order, the district court correctly determined that appellant sought the same relief as he had previously requested. The district court once again denied the motion for production of the filmstrip and stated that no further motions regarding the filmstrip would be entertained. Appellant provides no basis to disturb the district court’s findings.
Accordingly, the government’s motion for summary affirmance is granted.
We note that appellant has filed no opposition to the government’s motion for summary affirmance. An opposition was received by this court by facsimile transmission on September 7, 2008, but the court does not accept facsimile filings without permission. See 9th Cir. R. 25-3. No hard copies of the opposition followed by mail.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.